AO 24SB (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                           Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                     V.                                                  (For Offenses Committed On or After November I, 1987)


                  Augusto Maldonado-Ramirez                                              Case Number: 2:19-mj-9617

                                                                                         Robert A. Garcia
                                                                                         Defendant's Attorney


REGISTRATION NO. 38943298
THE DEFENDANT:
 r8J pleaded guilty to count(s) 1 of ...,v.uu1."'11u
                                           -----=-~~-~----~~~---~-~-~-~~~~
 0 was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                        Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                              1

 0 The defendant has been found not guilty on count(s)
                                                                                  -~~~~--~----~~~--~~


 0 Count(s)                                                                               dismissed on the motion of the United States.
                   ~~-~--~~~~--~--~--




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               0 TIME SERVED                                             _ _ ___:.=.=;._ _ _ _ _               days

  r8J Assessment: $10 WAIVED r8J Fine: WAIVED
  r8J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 0 Court recommends defendant be deported/removed with relative,                                                                    charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, June 6, 2019




              DUSM                                     JUN - 6 2019
                                       CLeiJI{, LLS.               ,.    '"',    UN TED STATES MAGISTRATE JUDGE
                                    so•nr "'                       , c.,·1RT
                                   .BY I    1£;1<,"'           L':.:F (;AUFt:::(Nf,~ I
                                  '--'"----__q:.,                        l)f PU'f':'.J
Clerk's Office Copy                                             ---·..-·-·-                                                           2:19-mj-9617
